DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because, FIG. 4, 403 recites “granularity.”  As explained below in the rejections under 35 USC § 112, the specification and claims do not use the term “granularity” correctly.  The term “granularity” should be replaced by a more accurate term, possibly “periodicity.”   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Para 6-8, 11, 15, 20, 21, 112, 115, 118, 119, 123, 141, 149, 150, 156 and 189 recite “granularity.”  As explained below in the rejections under 35 USC § 112, the specification and claims do not use the term “granularity” correctly.  The term “granularity” should be replaced by a more accurate term, possibly “periodicity.” 
Appropriate correction is required.
Allowable Subject Matter
Claim 4, 11 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejections under 35 USC § 112 can be overcome.
Claim 6, 13 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejections under 35 USC § 112 can be overcome.
Claim Objections
Claim 8 objected to because of the following informalities:  The claim recites “second time.”  The term has no antecedent basis because a first time is not described.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding Claims 1-3, 10, 15 and 16, the claim recite “granularity.”  The claims are unclear because the specification and claims use the term “granularity” in a way contrary to the plain meaning of the term without explicitly redefining the term “granularity.”  The specification and claims appear to use the term “granularity” to mean what one of ordinary skill in the art at the time the claimed invention was effectively filed would call “periodicity” and do not use the term “granularity” the way that one of ordinary skill in the art at the time the invention was effectively filed would use “granularity.”
According to the Manual of Patent Examining Procedure 2111.01 I II the words of a claim must be given their plain meaning, unless such meaning is inconsistent with the specification, where the plain meaning refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art, unless a different definition is clearly set forth in the specification.
(A)	The most relevant definition of granularity is

granularity noun 2. TECHNICAL the scale or level of detail present in a set of data or other phenomenon

Wikipedia definition of “Granularity” is

Granularity (also called graininess), the condition of existing in granules or grains, refers to the extent to which a material or system is composed of distinguishable pieces. It can either refer to the extent to which a larger entity is subdivided, or the extent to which groups of smaller indistinguishable entities have joined together to become larger distinguishable entities
 emphasis added by the examiner.

(B)	The examiner finds the definition of periodicity also relevant
 
periodicity noun TECHNICAL the quality or character of being periodic; the tendency to recur at intervals

(C)	The nearest approach to a definition of granularity in the instant specification is at Para 112 “That the terminal device uses the length of the first time as a granularity may be understood as that the terminal device detects, at intervals of the first time, the indication information sent by the access network device,” emphasis added by the examiner, and Para 119 “Optionally, that the access network device sends second indication information to the terminal device by using a length of a third time as a granularity may be understood as that the access network device sends the indication information to the terminal device at intervals of the length of the third time,” emphasis added by the examiner.  
(I)	The examiner notes that the above sentences do not clearly set forth a definition of “granularity” as required by the Manual of Patent Examining Procedure 2111.01 II, but merely suggest one possible interpretation of “granularity”
	(II)	The terminal device detecting indication information at intervals and the access network device sending indication information at intervals is consistent with the definition of “periodicity,” “the tendency to recur at intervals,” but is not consistent with the definition of “granularity,” “the scale or level of detail present in a set of data or other phenomenon.”   This causes the examiner to conclude that what the specification and claims mean by the term “granularity” is actually “periodicity”
	(III)	Other sentences in Para 119 141 and 150 of the specification also show “granularity” as the detecting or sending of information at intervals, further supporting the examiner’s conclusion that what the specification and claims mean by the term “granularity” is actually “periodicity”
For the reasons given above, the examiner believes he claims are unclear because the specification and claims use the term “granularity” to mean what one of ordinary skill in the art at the time the invention was effectively filed would call “periodicity” and do not use the term “granularity” the way that one of ordinary skill in the art at the time the invention was effectively filed would use “granularity.”
The examiner will interpret the claims as best understood.
Regarding Claims 4-9, 11-14 and 17-20, they are rejected as dependent on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7-10, 12, 14-16, 18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al. (US 2017/0041947 A1) in view of Sun et. al (2019/0200351)
The disclosure of Sun finds support in US 62/609,517 Fig. 3 Fig. 4 Para 4 61-64 67 70-72 78-81 116-118
Regarding Claim 1, Kim discloses a device (Fig. 21 UE Para 290 291), comprising:
a processor (Fig. 21 2120 Processor Para 293); and
a storage medium (Fig. 21 2180 Memory Para 293) coupled to the processor and storing programming instructions for being executed by the processor (Para 293 294 300), the programming instructions, when executed by the processor, cause the device to:
receive configuration information sent by an access network side communications apparatus (Fig. 13 S1310 Para 220 “eNB may transmit configuration information on the TxOP period to the UE through a PDCCH or E-PDCCH” where “Transmission Opportunity (TxOP) Period Configuration” corresponds to configuration and where “eNodeB (eNB)” corresponds to access network side communications Para 17 “a physical downlink control channel (PDCCH), which includes a carrier indication field (CIF) indicating the S cell and a position field indicating a start of the TxOP period” Para 170 257 where “SCell” corresponds to cell and where “Carrier Indication Field (CIF)” corresponds to cell identification information); and
detect first indication information sent by the access network side communications apparatus (Fig. 13 PCell S1310 Para 219 “ the eNB may transmit a value of N corresponding to the number of subframes constituting the TxOP period and configuration information on a use of the corresponding TxOP period” Para 220 “the eNB may transmit configuration information on the TxOP period to the UE through a PDCCH or E-PDCCH” where “receive” corresponds to detect and where “Transmission Opportunity (TxOP) Period Configuration” corresponds to first indication information), by using a length of a first time as a granularity (Para 131 “The UE monitors a PDCCH in every subframe”  The Physical Downlink Control Channel (PDCCH) may contain the first indication information.  “Subframe” corresponds to a first length of time and also corresponds to a “granularity”, because it is the interval at which the PDCCH is detected, see Para 113 of the instant application), wherein the first indication information indicates a transmission structure of the at least one cell identified by the identification information (Fig. 14 Para 219 “use of the corresponding TxOP period” Para 225 “a size N of the TxOP period may be set to 4. At this time, a subframe structure of …the Scell may be set to a frame structure type 2 according to a TDD system (see FIG. 2(b))” where “frame structure” corresponds to transmission structure, see Para 84 of the instant application) corresponding to one or more time units included Fig. 14 Subframe Para 225 where “subframe” corresponds to time unit and “N subframes” corresponds to second subframe), and the length of the first time is different from a length of the second time (The PDCCH is transmitted every subframe, the first time length, and the TxOP is good for a second time length, N subframe, a plurality of subframes)
Sun discloses something Kim does not explicitly disclose: a device (Fig. 3 300 User Equipment Para 60) comprising a non-transitory computer-readable storage medium (Fig. 3 304 Memory Para 62 “the memory 304 includes a non-transitory computer-readable medium”) coupled to a processor (Fig. 3 302 Processor Para 62)
Therefore it would have been obvious to one skilled in the art at the invention was filed to a device, comprising: a processor; and a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for being executed by the processor, the programming instructions, when executed by the processor, cause the device to: receive configuration information sent by an access network side communications apparatus, wherein the configuration information comprises identification information of at least one cell; and detect first indication information sent by the access network side communications apparatus by using a length of a first time as a granularity, wherein the first indication information indicates a transmission structure corresponding to one or more time units included in a second time of the at least one cell identified by the identification information, and the length of the first time is different from a length of the second time.  The motivation is to allow instruction to be stored for an indefinite period of time, a property of non-transitory 
Regarding Claim 2, Kim discloses first indication information sent by the access network side communications apparatus by using the length of the first time as the granularity is detected based on a determination that the at least one cell does not obtain a resource of a license- exempt frequency band through contention (Para 205 “In the embodiments of the present invention, the unlicensed band may be operated in a contention-based random access method. At this time, the eNB that supports the unlicensed band may perform a carrier sensing (CS) procedure prior to data transmission and reception” Para 206 “For example, the eNB of the Scell checks whether a current channel is busy or idle. If it is determined that the corresponding band is idle state, the eNB may transmit a scheduling grant to the UE” Para 207 “At this time, the eNB may configure a transmission opportunity (TxOP) period comprised of N consecutive subframes.”  If the cell does not obtain a resource of a license- exempt frequency band through contention, then an indication information will not be sent and the indication information will therefore not be detected.  Within the broadest reasonable interpretation of the claim language, this corresponds to first indication information is detected based on a determination that the at least one cell does not obtain a resource of a license- exempt frequency band through contention.)
Regarding Claim 3, Sun discloses  detect second indication information sent by the access network side communications apparatus within the second time by using a length of a third time as the granularity, wherein the second indication information is used to indicate a transmission structure corresponding to one or more time units Fig. 5 “SFI 520a” “502a” “SFI 520b” “502b” Para 5 “For example, an SFI may include a set of bits that indicate a format for one or more slots. The format may include whether an OFDM symbol for a slot is configured for uplink, downlink, or unknown communications, e.g., a communication direction for the OFDM symbol” Para 78-80.  “Slot Format Indicator (SFI) 520a” corresponds to the first indication information and “SFI period 502a” corresponds to a first time length used as a “granularity” (seen Para 113 of the instant application.” “Slot Format Indicator (SFI) 520b” corresponds to the second indication information and “SFI period 502n” corresponds to a third time length used as a “granularity.”  Each SFI is a transmission structure (see Para 84 of the instant application).  Each of slots in “SFI period 502a” corresponds to a second time and is composed of symbols which corresponds to time units of the second time.  Each of slots in “SFI period 502b” corresponds to a fourth time and is composed of symbols which corresponds to time units of the second time.  By inspection of Fig. 5 it can be seen that the second information indication, 520b, is within the second time, one slot.  By inspection of Fig. 5 it can be seen that the second and fourth times overlap.)
The examiner notes that Sun is analogous to Kim because Sun disclose that the transmission structure corresponds to a TxOP (Para 66) and the transmission structure of a cell can be indicated (Fig. 14 Para 115-117)
Regarding Claim 5, Kim discloses the control information is the control information sent by the access network side communications apparatus and the control Fig. 13 S1310 Para 17 220  The control information contains a cell indication field (CIF) and is send by an eNodeB)
The control information is in a downlink state part of the at least one time unit included in the second time (Fig. 14 and Para 225 shows that the transmission structure sets downlink subframes, where subframe corresponds to a time unit included in a second time as explained in claim 1.  Fig. 5 and Para 96 97 disclose every downlink subframe contains control information)
Regarding Claim 7, Sun discloses a transmission structure corresponding to a first orthogonal frequency division multiplexing symbol included in the at least one of one or more time units included in the second time of the at least one cell is in an unknown state (Para 5 “For example, an SFI may include a set of bits that indicate a format for one or more slots. The format may include whether an OFDM symbol for a slot is configured for uplink, downlink, or unknown communications, e.g., a communication direction for the OFDM symbol.”  “Slot Format Indicator (SFI)” corresponds to transmission structure, “slot” corresponds to second time and “OFDM symbol” corresponds to time unit) 
Regarding Claim 8, Kim discloses a device (Fig. 21 eNB Para 291), comprising:
a processor (Fig. 21 2130 Processor Para 292); and
a storage medium coupled to the processor and storing programming instructions for being executed by the processor (Fig. 21 2190 Memory Para 293), the programming instructions, executed by the processor, cause the device to:
send configuration information to a terminal side communications apparatus (Fig. 13 S1310 Para 220 “Transmission Opportunity (TxOP) Period Configuration”), wherein Para 17 170 257 CIF); and
send first indication information to the terminal side communications apparatus (Fig. 13 PCell S1310 Para 219 220 “Transmission Opportunity (TxOP) Period Configuration”), wherein the first indication information is used to indicate a transmission structure (Fig. 14 Para 219 225 “frame structure”) corresponding to one or more time units included in a second time of the at least one cell identified by the identification information (Fig. 14 Subframe Para 225 “N subframes”).
Sun discloses a device (Fig. 5 400 Base Station Para 69) comprising a non-transitory computer-readable storage medium (Fig. 4 404 Memory Para 71 “the memory 404 may include a non-transitory computer-readable medium”) coupled to a processor (Fig. 4 402 Processor Para 71)
Regarding Claim 9, Kim discloses the second time comprises at least one time unit in which a result of a clear channel assessment is idle (Para 205-207 The time units [subframes] with the second time (N subframes) correspond to the result of a clear channel assessment [Carrier Sensing (CS)] is idle [Transmission Opportunity (TxOP)].  The examiner notes that Carrier Sensing corresponds to a channel listening mechanism, and that Kim discloses no random backoff.)
Regarding Claim 10, the combination of Kim and Sun discloses claim 10 as explained in claims 3 and 8.
Regarding Claim 14, the combination of Kim and Sun discloses claim 14 as explained in claims 7 and 8.
Regarding Claim 12, Kim discloses sending control information to the terminal side communications apparatus in a downlink state part of the at least one time unit included in the second time (Fig. 14 and Para 225 shows that the transmission structure sets downlink subframes, where subframe corresponds to a time unit included in a second time as explained in claim 1.  Fig. 5 and Para 96 97 disclose every downlink subframe contains control information), and the control information is control information common to a cell (Fig. 13 S1310 Para 17 220 The control information contains a cell indication field (CIF) and is send by an eNodeB)
Regarding Claim 15, Kim discloses a device (Fig. 21 eNB Para 291), comprising:
a processor (Fig. 21 2130 Processor Para 292); and
a storage medium coupled to the processor and storing programming instructions for being executed by the processor (Fig. 21 2190 Memory Para 293), the programming instructions, when executed, instruct the processor executed by the processor, cause the device to:
send configuration information to a terminal side communications apparatus (Fig. 13 S1310 Para 220 “Transmission Opportunity (TxOP) Period Configuration”), wherein the configuration information comprises identification information of at least one cell (Para 17 170 257 CIF); and
send first indication information to the terminal side communications apparatus (Fig. 13 PCell S1310 Para 219 220 “Transmission Opportunity (TxOP) Period Configuration”) by using a length of a first time as a granularity (Para 131 “Subframe,” see Para 113 of the instant application), wherein the first indication information is used Fig. 14 Para 219 225 “frame structure”) corresponding to one or more time units comprised included comprised in a second time of the at least one cell identified by the identification information (Fig. 14 Subframe Para 225 “N subframes”), and the length of the first time is different from a length of the second time (The PDCCH is transmitted every subframe, the first time length, and the TxOP is good for a second time length, N subframe, a plurality of subframes)
Sun discloses a device (Fig. 5 400 Base Station Para 69) comprising a non-transitory computer-readable storage medium (Fig. 4 404 Memory Para 71 “the memory 404 may include a non-transitory computer-readable medium”) coupled to a processor (Fig. 4 402 Processor Para 71)
Regarding Claim 16, the combination of Kim and Sun discloses claim 16 as explained in claims 3 and 15.
Regarding Claim 18, the combination of Kim and Sun discloses claim 18 as explained in claims 12 and 15.
Regarding Claim 20, the combination of Kim and Sun discloses claim 20 as explained in claims 7 and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463        
         
/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463